Title: To George Washington from Richard Dobbs Spaight, 25 July 1794
From: Spaight, Richard Dobbs
To: Washington, George


               
                  sir
                  No. Carolina New Bern 25 July 1794
               
               I have the honor to enclose you herewith a copy of the Acts and resolutions of the last General Assembly of this State.
               I have not been furnished yet with authenticated copies of the Acts entitled, "An Act to cede to the United States of America certain lands upon the condition therein mentioned" And "An Act for raising the proportion of Militia required of this State agreably to the Act of Congress of the U.S. entitled" An Act directing a detatchment from the Militia of the United States.  So soon as I receive them from the Secretary of the State I will forward them to you.
               There being no Arms or amunition in this State with which the detatchment of Militia to be raised here can be furnished, it is the request of the Legislature that the United States should provide them in such manner as you may think best. I am &c.
               
                  R.D. Spaight
               
            